DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al [2010/0326145] in view of Terry et al [US 2009/0108597]
Claim 1. A method for securing freight container seals with a sensor (the freight container lock mechanisms 600-1 to 600-4 having one or more motion or inertial sensors 625 and 627, see Figs. 6B, 6C, para [0100, 0101]), with a sensor clamp housing (the housing 650 and C-shaped of clamp hooks 605 and 615, Figs. 6A-6C, para [0107]) and associated seal sensor within the sensor clamp housing (the sensing 625, 627 at the clamps 605, 6015, respectively, see Figs. 6A-6C), the sensor clamp
housing being configured to receive a bolt seal through each of the one or more sensing portals (the clamps 605 and 615 receives the metal latch bars 610 and 620, see Figs. 6A-6C, para [0097]); and

But Powers et al fails to disclose sensing a physical characteristic of the bolt seal and generating an associated electrical signal with the seal sensor and receiving the electrical signal at the sensor clamp processor; and determining, with the sensor clamp processor, a tamper state of the bolt seal from contents of the electrical signal.  However, Powers et al discloses the lock mechanism 1610 includes an electronic signal generator (not shown) coupled to clamp/latch bars 1615, 1620 and an electrical signal detector (not shown) coupled to the clamp/latch bars 1615, 1620. The electrical signal generator transmits a signal of a known shape such as a modulated signal including a known code, e.g., a serial number, modulated on a carrier wave. The transmitted signal travels through the bar 1625 and through the container, as illustrated by the electrical signal lines 1635-1, 1635-2 and 1635-3. As the electrical signal travels through the right latch assembly bar 1625, through various portions of the container 1605 and through the left latch assembly bar 1630, it will be attenuated, delayed and/or shaped, thereby affecting the profile of the signal that is received by the electrical detector coupled to the clamp bar 1615 (see Fig. 16, para [0217]).

Terry et al suggests that the sensing locking body is connected to an electronic box 75 by means of a rotational pin 12 that is the locking body14 and electronics box 75 integrate together to create the complete seal lock module 34 and monitored by the electronic seal lock module 45 (see Fig. 3, para [0015, 0067]).  The microprocessor receives the ID code electronic signal 41b upon inserting of the pin/bolt 12 (see Figs. 3, 4, 6, para [0067]) and also determining a tamper state of the bolt seal  by the magnetic proximity detectors or physical switches for detection of cutting or tampering the bolt 12, see Figs. 24, para [0021, 0077, 0078]).  Therefore, it would have been obvious to one skill in the art before the file date of the invention to substitute the detecting of the Terry et al for the electronic locking mechanism of Powers et al for a simple lock and easier to attach/install the electronic seal lock to the freight door or container, since both are electronic seal locks use latch the bar or bolt/pin to generate of secure and tampering to the electronic seal lock.

Claim 2.  The method of claim 1, wherein all the sensors, sensor clamp processor, and sensor clamp wireless transmitter are secured inside the sensor clamp housing (the sensors and printed circuit board 655-1, 655-2 are oriented relative to the lock mechanism 600-1 and 600-2, see Figs. 6A-6C, para [0094]), and wherein the sensor clamp housing is fabricated of hardened metal to resist tampering (the metal sensor housing 650, see para [0097]).

Claim 3. The method of claim 2, wherein a battery is further secured inside the sensor clamp housing (the lock circuit 400 is part of the lock mechanism 108, 208 or 308 that includes a battery 416, 420, see Figs. 4, 6A-C, para [0107]).

Claim 4. The method of claim 1, wherein the physical characteristic of the bolt seal comprises one of electrical conductivity, optical detection, radio frequency detection, or magnetic reactivity (the locking mechanism includes conductive, IR, RF sensors and magnetic means, see para [0042, 0044, 0045, 0064).



Claim 6.  The method of claim 1, wherein the sensing further includes sensing physical continuity of the bolt seal with an optical emitter and receiver in the bolt seal and generating an associated electrical signal from the receiver, and wherein the determining the tamper state of the bolt seal uses contents of the electrical signals from the receiver (the microprocessor receives detected signal from the light sensor inside the lock housing that the lock housing 650 is breached, broken, cut or tampered with, see para [0213]).

Claim 7.   Powers et al fails to disclose the sensing includes transmitting an RF signal through bolt seal as an antenna at a first end of the bolt seal and detecting the RF signal with the seal sensor at a second end of the bolt seal opposite the first end.  However, Powers et al discloses the lock mechanism 1610 includes an electronic signal generator (not shown) coupled to latch bar 1620 (or coupled to the clamp bar 1615) and an electrical signal detector (not shown) coupled to the clamp bar 1615 (or coupled to the latch bar 1620). The electrical signal generator transmits a signal of a known shape (e.g., a modulated signal including a known code, e.g., a serial number, modulated on a carrier wave) and strength into the right latch assembly bar 1625. The transmitted signal travels through the bar 1625 and through the container, as illustrated As the electrical signal travels through the right latch assembly bar 1625, through various portions of the container 1605 and through the left latch assembly bar 1630, it will be attenuated, delayed and/or shaped, thereby affecting the profile of the signal that is received by the electrical detector coupled to the clamp bar 1615 (see Fig. 16, para [0217, 0232]).
Terry et al suggests that the data could be transmitted from any one of the three antenna sources described above (that is, the electronic seal lock 45; the sensor container module 38; and/or a third wireless antenna in the electronics module 34 inside the seal bolt's locking body 14), it is anticipated that the electronic seal lock 45 will provide the preferred transmission source (see Figs. 8-11, para [0074]).  Therefore, it would have been obvious to one skill in the art before the effective filed date of the invention to substitute the wireless transmitting antennas of Terry et al for the cable/wire communicating electrical signals between the bars or latches at each end of the electronic seal locking of Powers et al for eliminating of cables/wires and preventing of lost signal when the cable/wire being cut or damaged.

Claim 8. A system for securing freight container seals with electronic sensors, comprising: a sensor clamp housing; one or more sensing portals positioned within the sensor clamp housing, wherein the sensor clamp housing is operable to receive a bolt seal through each of the one or more sensing portals; one or more seal sensors proximate to the one or more sensing portals; a sensor clamp module, within the sensor clamp housing, and operable to activate and interrogate the seal sensors to determine a tamper state of the bolt seal; and a sensor clamp wireless module, coupled 

Claim 9. The system of claim 8, wherein the sensor clamp housing comprises hardened metal to resist tampering (as cited in respect to the method claim 2 above).

Claim 10. The system of claim 8, wherein the sensor clamp housing comprises a substantially C-shaped geometry having two sensing portals with one at each end of the C-shaped geometry (as cited in respect to the method claim 3 above).

Claim 11. The system of claim 8, wherein the one or more seal sensors are operable to detect one of electrical conductivity, optical detection, radio frequency detection, or magnetic reactivity associated with the bolt seal (as cited in respect to the method claim 4 above).

Claim 12. The system of claim 8, further comprising insert sleeves positioned within the sensing portals to accommodate container seals having various cross-sectional geometries (as cited in respect to the method claim 5 above).

Claim 13. The system of claim 8, further comprising: the bolt seal, includes an optical emitter and receiver in the bolt seal and generating an associated electrical signal from 

Claim 14. The system of claim 8, further comprising: a transmitting configure to transmit an RF signal through bolt seal as an antenna at a first end of the bolt seal, wherein the one or more seal sensors is configure to detect the RF signal at a second end of the bolt seal opposite the first end (as discussed between Powers et al and Terry et al in respect to claim 7 above).

Claim 15. The system of claim 8, wherein the communications gateway is a wireless transmitter operating on the Long Rang (LoRa) modulation standard (the WiFi, see Fig. 1 A, para [0040, 0041]).

Claim 16. A system for securing freight container seals with electronic sensors (the freight container lock mechanisms 600-1 to 600-4 having one or more motion or inertial sensors 625 and 627, see Figs. 6B, 6C, para [0100, 0101]), comprising: a bolt shaft having a first end and a second end (the first end 610 and second end 625, see Fig. 6);
a sensor clamp housing, wherein the sensor clamp housing is shaped to capture the bolt shaft, wherein the sensor clamp housing includes, an immobile seal sensor secured inside the sensor clamp housing, wherein the seal sensor is configured to sense an electromagnetic property of the bolt shaft, a wireless transmitter to transmit information Powers et al and Terry et al in respect to claim 1 above).

Claim 20. The system of claim 16, wherein transmitter configured to transmit information based on the electro-magnetic property of the bolt shaft (the magnetic signal, as cited in respect to claim 1 above).

Claim 21.   The system of claim 16, wherein the sensor clamp housing further includes a transmitter configured to transmit an RF signal through the bolt shaft as an antenna at the first end of the bolt shaft, wherein the seal sensor is configured to detect the RF signal at the second end of the bolt shaft (as discussed between Powers et al and Terry et al in respect to claim 7 above).

Claim 22.   The system of claim 16, wherein the electro-magnetic property includes at least one of electrical conductivity, optical detection, radio frequency detection, and magnetic reactivity of the bolt shaft (as cited in respect to claims 1, 4 above).

Claim 23.   The system of claim 16, wherein the sensor clamp housing further includes a sensor clamp processor configured to determine a tamper state of the bolt shaft from contents of the electro-magnetic property of the bolt shaft, and wherein the information includes the tamper state (as discussed between Powers et al and Terry et al in respect to claim 1 above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terry et al [US 2009/0108597].
Claim 1.   A method for securing freight container seals with a sensor clamp housing (the bolt-type-seal-lock for a freight container seal 36, 45 having a clamp housing 10, see Figs. 1, 3, 22, abstract) including a sensor clamp processor (the electronic module 34 includes its own microprocessor, see para [0013, 0061]), a sensor clamp wireless transmitter (the electronic module 34 includes a 2.4 GHz wireless transmitter 56, see Fig. 23, para [0012, 0058]), and one or more sensing portals and associated seal sensor within the sensor clamp housing (the housing 10 including a sensing locking body/portal 14 for receiving of a bolt 12 into the locking body 14, see Fig. 3, para [0015]), the sensor clamp housing being configured to receive a bolt seal through each of the one or more sensing portals (see Figs. 3, 4), the method comprising:
sensing a physical characteristic of the bolt seal with the seal sensor and generating an associated electrical signal with the seal sensor (the sensing locking body is connected to an electronic box 75 by means of a rotational pin that is the locking body14 and electronics box 75 integrate together to create the complete seal lock module 34 and monitored by the electronic seal lock module 45, see Fig. 3, para [0015, 0067]):

determining, with the sensor clamp processor, a tamper state of the bolt seal from contents of the electrical signal (the magnetic proximity detectors or physical switches for detection of cutting or tampering the bolt 12, see Figs. 24, para [0021, 0077, 0078]); and
transmitting the determined tamper state from the sensor clamp wireless transmitter to communicate wirelessly to a container controller or communications gateway (the 2.4 GHz wireless transmitter transmits the detected of tampering or unauthorized access the electronic seal lock module 45 to remote centralized database 88 via Internet, network and/or satellite, see Fig. 1, para [0077-0079]).

Claim 8.   A system for securing freight container seals with electronic sensors, comprising: a sensor clamp housing; one or more sensing portals positioned within the sensor clamp housing, wherein the sensor clamp housing is operable to receive a bolt seal through each of the one or more sensing portals; one or more seal sensors proximate to the one or more sensing portals; a sensor clamp module, within the sensor clamp housing, and operable to activate and interrogate the seal sensors to determine a tamper state of the bolt seal; and a sensor clamp wireless module, coupled to the sensor clamp module, and operable to communicate the tamper state of the bolt seal wirelessly to a communications gateway (as cited in respect to claim 1 above).


a sensor clamp housing, wherein the sensor clamp housing is shaped to capture
the bolt shaft, wherein the sensor clamp housing includes an immobile seal sensor secured inside the sensor clamp housing, wherein the seal sensor is configured to sense an electro-magnetic property of the bolt shaft (the magnetic detectors, see para [0021]), and wireless transmitter configured to transmit information based on the electro-magnetic property of the bolt shaft (as cited in respect to claim 1 above).

Response to Arguments
Applicant’s arguments, see the response, filed 03/29/2021, with respect to the rejection(s) of claims 1-20 under Powers et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Terry et al.  It is obvious to combine the clamp seal housing structure of Powers et al and Terry et al because both are using seal bolts/latches generating electrical signals for providing security to the container and/or freight/truck door, even though there are some different physical and mechanical arrangements and structure.  Furthermore, the reference of Terry et al alone discloses all the claim limitations in the independent claims 1, 8 and 16 as above.


Applicant’s arguments:
(A)	The lock 600 that are pushed by bars 635/640 in the lock's J-hooks. See Powers, H [0011], [0100]; FIG. 6B, elements 627, 625 (probes 627/625 "pushed inward" to detect presence of latch assembly bar 635). Sensor modules 128 are outside of locks 600 and sense characteristics not associated with bars 635/640. See id, H [0042]-[0044] (sensor module 128 merely in shipping container); [0213] (sensing outside light from housing cutting), [0214] (sensing RF from outside due to breach). None of these things detected by sensor modules 128 are characteristics of the seal bars as required by claims 4 and 11; they are characteristics of conditions outside the shipping container. And they have nothing to do with the push detected by mechanical probes 625 and 627. Thus, there is no sensor in Powers detecting per se the bolt's "electrical conductivity, optical detection, radio frequency detection, or magnetic reactivity" as required by original claims 4 and 11.

(B)	With respect to claim 16, Applicant has amended this claim to match the system of claim 8, with the addition of the "bolt seal" and the "seal sensor" being immobile inside the sensor clamp housing and "configured to sense an electro-magnetic property of the bolt shaft." This would include, for example, seal sensors 130 that detect the electro-magnetic properties described in original specification paragraph [0038] that do not require motion, as well as the static proximate placement as described in that paragraph. As discussed above. Powers discloses only probes 625/627 that detect shaft presence through being pushed and sensor modules 128 that detect physical phenomena outside the lock, not the shaft. Thus, there is no sensor in Powers detecting electro-magnetic properties of the bolt shaft as required by claim 16 as amended.

Response to the arguments:
(A)	Powers et al discloses the clamp bar sensor 626, latch probe 627, printed circuit board 655, latch bar sensors associated with the clamp probe 625 and the latch hook 615, which are all inside within the electronic seal locking housing 650, such as lock circuit 440 is sealed within the enclosure of the locking mechanism see Figs. 6A-6F, para [0066]).  Therefore, it would be obvious to skill in the art before the effective file date of the invention to substitute the detecting of the electronic seal lock with bolt/pin inserted into the locking body for generated an electrical signal and to determine of a tampering the bolt/pin of Terry et al for the electronic locking mechanism of Powers et al for a simple lock and easier to attach/install the electronic seal lock to the freight door or container, since both are electronic seal locks use latch the bar or bolt/pin to generate of secure and tampering to the electronic seal lock.

(B)	As the reasoning combination of the electronic seal lock between Powers et al and Terry et al in section (A) above, wherein Powers et al disclose the passive latching mechanism utilizes magnetic means for engaging the locking members when they are in position to secure the freight container (see para [0064]).  While Terry et al also discloses the container sensor electronics module includes sensors such as magnetic proximity detector or physical switches that generates an alarm signal (see para [0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/17/2021